                       Case 1:20-cv-08318-AJN Document 16
                                                       17 Filed 01/06/21
                                                                01/07/21 Page 1 of 1




    Attorneys at Law


    Lauri F. Rasnick
    t 212.351.4854
    f 212.878.8600
    LRasnick@ebglaw.com

                                                                                  January 6, 2021

         VIA ECF

         The Honorable Alison J. Nathan
         United States District Court                                                                                     1/7/2021
         40 Foley Square, Room 2102
         New York, NY 10007

                                            Re:           Mark Virgilio v. UIPATH Inc., et al.
                                                          Civil Case No. 20-cv-8318


         Dear Judge Nathan:

                  We represent Defendants, UiPath Inc. and Jay McGrath, and write the Court on behalf of
         all parties to seek an adjournment of the initial pretrial conference.

                 On December 29, 2020, this Court referred the parties to mediation pursuant to the Second
         Amended Standing Order M-10-468(ECF#15). There is an initial pretrial conference with the
         Court currently scheduled for January 15, 2021. In light of the Court’s mediation order, the parties
         respectfully request that the Court adjourn the initial pretrial conference until after the mediation
         has been held. This adjournment will allow the parties to focus their efforts on the mediation and
         associated discovery without the burden of additional discovery practice. Thank you for your
         consideration of this matter.

                  SO ORDERED.


The parties are to provide a                                                      Very truly yours,
status update on the progress                  1/6/2021
of mediation by February 25,
2021.                                                                             /s/ Lauri F. Rasnick

                                                                                  Lauri F. Rasnick


         CC: All Counsel of Record (via ECF)




                   Epstein Becker & Green, P.C. | 875 Third Avenue | New York, NY 10022 | t 212.351.4500 | f 212.878.8600 | e bglaw.com

    Firm:52095030v2
